DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-3, 7, 9-10, 13-14, 26-28, 34, 37, 39-40, 43, 63, 65, and 85-86 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 13, 26-27, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Luley et al. (US 2015/0273985 A1, hereinafter “Luley”) in view of Huang et al. (US 2015/0107457 A1, hereinafter “Huang”), and as evidenced by Hettkamp et al. (US 2017/0087496 A1, hereinafter “Hettkamp”).
Luley discloses a cabin air filter element (Abstract; Figs. 1-3, 6) (i.e., a filter media) comprising:
a HEPA bellows/fine filter layer 114 ([0038], [0082]) having fibers with diameters in the range of 800 nm to 5 μm (micron) ([0039]) embodied in nonwoven form ([0043]) (i.e., a first non-woven fiber web comprising fibers having a fiber diameter of less than or equal to 1 micron); and 
an adsorption filter layer comprising activated carbon particles ([0023])/activated carbon bellows 112 ([0082]) (i.e., a layer comprising adsorptive particles), 
wherein each layer is connected sequentially in layers ([0048]) (i.e., wherein the layer comprising adsorptive particles is discrete from the first non-woven fiber web).
However, Luley does not explicitly disclose a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron.
Huang discloses an air filtration medium (Abstract). Huang teaches that the increased surface to volume ratio afforded by nanofibers has significant influences on a broad range of applications, and that in particular, in filter performance, nanofibers have improved interception and inertial impaction efficiencies ([0003]). A nanofiber is a fiber with a mean fiber diameter between 1 nanometer and 1,000 nanometers (1 micron), as evidenced by Hettkamp ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley by providing a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron as taught by Huang because (1) Luley teaches an average fiber diameter that falls in a range that includes diameters under 1 micron (Luley, [0039]) (i.e., nanofibers),  and (2) nanofibers have improved interception and inertial impaction efficiencies (Huang, [0003]), so it would have been prima facie obvious for the skilled practitioner to optimize fiber characteristics in a fine filter layer to provide fibers with an average fiber diameter of less than or equal to 1 micron.

Regarding claim 2, Luley discloses a cabin air filter element (Abstract; Figs. 1-3, 6) (i.e., a filter media) comprising:
a HEPA bellows/fine filter layer 114 ([0038], [0082]) having fibers with diameters in the range of 800 nm to 5 μm (micron) ([0039]) embodied in nonwoven form ([0043]) (i.e., a first non-woven fiber web comprising fibers having a fiber diameter of less than or equal to 1 micron); and 
an adsorption filter layer comprising activated carbon particles ([0023])/activated carbon bellows 112 ([0082]) (i.e., a layer comprising adsorptive particles), 
wherein a carrier layer of fibers of the adsorption filter layer have a weight per surface area of 25-120 g/m2, whereas particles comprise a fill of 100-1200 g/m2 ([0023]) (i.e., wherein fibers make up less than or equal to 20 wt% of the layer comprising adsorptive particles). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).).
However, Luley does not explicitly disclose a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron.
Huang discloses an air filtration medium (Abstract). Huang teaches that the increased surface to volume ratio afforded by nanofibers has significant influences on a broad range of applications, and that in particular, in filter performance, nanofibers have improved interception and inertial impaction efficiencies ([0003]). A nanofiber is a fiber with a mean fiber diameter between 1 nanometer and 1,000 nanometers (1 micron), as evidenced by Hettkamp ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley by providing a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron as taught by Huang because (1) Luley teaches an average fiber diameter that falls in a range that includes Luley, [0039]) (i.e., nanofibers),  and (2) nanofibers have improved interception and inertial impaction efficiencies (Huang, [0003]), so it would have been prima facie obvious for the skilled practitioner to optimize fiber characteristics in a fine filter layer to provide fibers with an average fiber diameter of less than or equal to 1 micron.

Regarding claim 3, Luley discloses a cabin air filter element (Abstract; Figs. 1-3, 6) (i.e., a filter media) comprising:
a HEPA bellows/fine filter layer 114 ([0038], [0082]) having fibers with diameters in the range of 800 nm to 5 μm (micron) ([0039]) embodied in nonwoven form ([0043]) (i.e., a first non-woven fiber web comprising fibers having a fiber diameter of less than or equal to 1 micron); and 
an adsorption filter layer comprising activated carbon particles ([0023])/activated carbon bellows 112 ([0082]), wherein particles comprise a fill of 100-1200 g/m2 ([0023]) (i.e., a layer comprising adsorptive particles in an amount such that the adsorptive particles have a basis weight of greater than or equal to 90 g/m2 and less than or equal to 1000 g/m2). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).).
However, Luley does not explicitly disclose a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron.
Huang discloses an air filtration medium (Abstract). Huang teaches that the increased surface to volume ratio afforded by nanofibers has significant influences on a broad range of applications, and that in particular, in filter performance, nanofibers have improved interception and inertial impaction efficiencies ([0003]). A nanofiber is a fiber with a mean fiber diameter between 1 nanometer and 1,000 nanometers (1 micron), as evidenced by Hettkamp ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley by providing a first non-woven average fiber diameter of less than or equal to 1 micron as taught by Huang because (1) Luley teaches an average fiber diameter that falls in a range that includes diameters under 1 micron (Luley, [0039]) (i.e., nanofibers),  and (2) nanofibers have improved interception and inertial impaction efficiencies (Huang, [0003]), so it would have been prima facie obvious for the skilled practitioner to optimize fiber characteristics in a fine filter layer to provide fibers with an average fiber diameter of less than or equal to 1 micron.

Regarding claim 7, Luley teaches that the adsorption layer has the function of separating a gas ([0016]) from an air stream ([0063]), wherein cyclohexane is used as a test gas (0037]) (i.e., the adsorptive particles are configured to remove a species from air by adsorption).

Regarding claim 13, Luley discloses an adsorption filter layer comprising activated carbon particles ([0023]) (i.e., adsorptive particles comprising activated carbon).

Regarding claims 26 and 27, Luley teaches that the adsorption filter layer comprises activated carbon particles that are applied to a carrier layer using a fine adhesive application ([0023]) (i.e., the layer comprising adsorptive particles further comprises a binder; wherein the binder comprises an adhesive).

Regarding claim 37, Luley discloses a fiber for the fine filter layer that is an electret medium ([0043]) (i.e., the fiber web is charged).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 7 above, and as evidenced by Lee et al. (US 2018/0001302 A1, hereinafter “Lee”).
Lee ([0059]) (i.e., the species comprises a volatile organic compound).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 7 above, and further in view of Dallas et al. (US 7,655,070 B1, hereinafter “Dallas”), and as evidenced by O et al. (US 2017/0281993 A1, hereinafter “O”).
Luley in view of Huang does not explicitly disclose adsorptive particles that are configured to remove a species from air by adsorption (claim 7), wherein the species comprises S02, NOx, toluene, n-butane, H2S, and/or ammonia (claim 10).
Dallas discloses a filter (col. 1, line 15) comprising an adsorbent layer comprising activated carbon particulates (col. 16, lines 48-52) for removing contaminants such as sulfur dioxide from an air stream (col. 5, lines 21-25). Dallas teaches that the activated carbon can be treated with an impregnant specific for the removal of sulfur dioxide (i.e., SO2) (col. 16, lines 53-57).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing adsorptive particles that are configured to remove a species from air by adsorption, wherein the species comprises SO2, as taught by Dallas because (1) sulfur dioxide is one of the most important components of air pollution as a public health hazard, as evidenced by O ([0003]), (2) the adsorbent of Luley is intended to adsorb a gaseous contaminant (Luley, [0002], [0016]), and (3) activated carbon can be configured to remove sulfur dioxide (Dallas, col. 16, lines 53-57).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 13 above, and further in view of Dallas.
Luley in view of Huang does not explicitly disclose activated carbon that is surface treated.
Dallas discloses a filter (col. 1, line 15) comprising an adsorbent layer comprising activated carbon particulates (col. 16, lines 48-52) for removing contaminants such as sulfur dioxide from an air stream (col. 5, lines 21-25). Dallas teaches that activated carbon particulates may contain an impregnant of a species to cause such particulates to react with a targeted species (col. 16, lines 51-59), wherein the reactive species may be impregnated or coated on the particle (col. 16, lines 20-21, 25-28) (i.e., a surface treatment).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing activated carbon that is surface treated as taught by Dallas because (1) activated carbon particulates may contain an impregnant of a reactive species to cause such particulates to react with a targeted species (Dallas, col. 16, lines 51-59), and the skilled practitioner may choose various methods of coating particles rather than impregnating them (Dallas, col. 16, lines 20-21, 25-28), and (2) a particular coating method may be preferred based upon the availability of facilities therefor.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 26 above, and further in view of Groeger et al. (US 5,486,410, hereinafter “Groeger”).
Luley in view of Huang does not explicitly disclose a binder that comprises bicomponent fibers.
Groeger discloses fibrous web that provides immobilized functional particulate matter (col. 2, lines 12-13) for use in filters (col. 5, line 35), the particulate matter being activated carbon adsorbent for removing an undesirable or hazardous gas (col. 5, lines 45-50). Groeger teaches that a composite fiber such as a bicomponent fiber (col. 4, lines 42-44) comprises a heat-bondable component having a melting point for fiber-to-particulate bonding (col. 3, lines 50-52) so that the particulate will be immobilized in the fiber matrix so that particles are not lost (col. 6, lines 48-50, 56-59).
Luley in view of Huang by providing a binder that comprises bicomponent fibers as taught by Groeger because a bicomponent fiber (Groeger, col. 4, lines 42-44) comprises a heat-bondable component having a melting point to facilitate fiber-to-particulate bonding (Groeger, col. 3, lines 50-52).

Claims 34, 39-40, 43, 63, 65, and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 1 above, and further in view of Jinka et al. (US 2018/0001247 A1, hereinafter “Jinka”).
Regarding claim 34, Luley in view of Huang does not explicitly disclose a first non-woven fiber web that is surface-modified to have an oleophobic coating, a hydrophobic coating, and/or a fluorinated coating.
Jinka discloses filter media for cabin air filtration (Abstract) comprising a layer 110 (Fig. 1; [0023]) having fibers of a diameter less than 1 micron ([0044]) that is made by a meltblown process ([0038]) (i.e., a first non-woven fiber web). Jinka teaches that the fibers of the layer may be surface modified to comprise a fluorinated species ([0052]) to impart a level of oil repellency to the media ([0049]). Jinka teaches that if there first layer removes a portion of the oil present in a gas stream being filtered, the amount of oil penetrating to a subsequent layer may be reduced ([0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing a first non-woven fiber web that is surface-modified to have an oleophobic coating and/or a fluorinated coating as taught by Jinka because a fluorinated species may impart a level of oil repellency to the media (Jinka, [0049]) so that the amount of oil penetrating to a subsequent layer may be reduced (Jinka, [0021]).

Regarding claims 39 and 40, Luley in view of Huang and Jinka does not explicitly disclose that the filter media comprises a second non-woven fiber web (claim 39), wherein the second non-woven fiber web is a meltblown fiber web, a spunbond fiber web, a carded fiber web, or a wetlaid fiber web (claim 40).
Jinka teaches that the first layer may comprise first and second sublayers 110a and 110b (Fig. 2; [0027]), wherein the fibers of the first layer may be formed by a meltblown or spunbond process ([0038]). Jinka also teaches that a second layer 120 may comprise first and second layers 120a and 120b (Fig. 3; [0027]), wherein the fibers of the second layer may be formed by a meltblown or spunbond process ([0073]). Jinka teaches that when a layer includes more than one sublayer, the plurality of sublayers may provide different features such as differences in basis weight, initial efficiency, and/or thickness ([0025]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing a filter media comprises a second non-woven fiber web (claim 39), wherein the second non-woven fiber web is a meltblown fiber web or a spunbond fiber web (claim 40) as taught by Jinka because (1) a filtration layer may be formed into sublayers so that one may regarded as a “second” filter web (Jinka, [0027]), (2) when a layer includes more than one sublayer, the plurality of sublayers may provide different features such as differences in basis weight, initial efficiency, and/or thickness (Jinka, [0025]), and (3) it would have been prima facie obvious to provide a “second” filter web that is formed by a meltblown or spunbond process (Jinka, [0038]).

Regarding claim 43, Jinka teaches that the fibers of the second layer may comprise a plurality of acrylic fibers and a plurality of polypropylene fibers ([0104], [0150]). Jinka teaches that such fibers are prima facie obvious to provide a “second” a non-woven fiber web comprising acrylic and poly(propylene) fibers because such fibers are suitable (Jinka, [0071]) in a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Regarding claim 63, Luley discloses a fiber for the fine filter layer that is an electret medium ([0043]), and Jinka teaches that the second layer is an electret layer ([0061]). Jinka teaches that, all other factors being equal, charged non-woven webs may have enhanced performance properties compared to a similar non-woven web that is uncharged ([0086]), so the skilled practitioner would have found it prima facie obvious to provide a “second” a non-woven fiber web comprising an electret charge to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Regarding claim 65, Jinka teaches that the second layer may be formed by a meltblown process ([0073]), and that the fibers of the second layer may be charged ([0072]), so the skilled practitioner would have found it prima facie obvious to provide a “second” non-woven fiber web that is a charged, meltblown non-woven fiber web to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Regarding claim 85, Jinka teaches that the second layer may comprise staple fibers ([0071]), so the skilled practitioner would have found it prima facie obvious to provide a “second” non-woven fiber web that comprises staple fibers to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Jinka teaches that a second layer comrpising two polymers having different dielectric constants may facilitate charging of the layer ([0074]), so the skilled practitioner would have found it prima facie obvious to provide a “second” non-woven fiber web that comprises two types of fibers having different dielectric constants to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamiyama (US 2016/0367922 A1) teaches that in a nanofiber, single-fiber diameter should be within a range of 200 to 800 nm to prevent a non-uniform dispersion and to maximize collection efficiency ([0025]).
Tuma et al. (US 2017/0197163 A1) discloses filter media (Fig. 7) comprising a first fine fiber material 100 and second fine fiber material 200 and an adsorbent media 160 ([0099]), wherein a fine fiber may have a diameter of at least 0.1 μm ([0019]), and wherein the adsorbent media may comprise activated carbon ([0078]) and be disposed on a porous support with an adhesive ([0082]).
Woo et al. (US 2016/0114272 A1) discloses a filtration device (Abstract) comprising nonwoven fibers with diameters that range from about 10 nm to about 30 μm ([0079]), that use filter aids ([0067]) including activated carbon ([0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772